       Case 1:16-cv-06123-LTS-BCM Document 106 Filed 09/13/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X
ARTHUR BEKKER, individually, on behalf of a class
of all other persons similarly situated, and on behalf
of the Neuberger Berman 401(k) plan,                                Docket No. 1:16-cv-06123-LTS-BCM

                                            Plaintiff,                  Oral Argument Requested

                      v.

NEUBERGER BERMAN GROUP LLC 401(K)
PLAN INVESTMENT COMMITTEE,

                                             Defendant.
----------------------------------------------------------------X

           NOTICE OF DEFENDANT’S MOTION FOR SUMMARY JUDGMENT

        PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law; the

Statement of Undisputed Materials Facts submitted pursuant to Local Rule 56.1 of the Local

Rules of the United States District Courts for the Southern and Eastern Districts of New York;

the Declarations of James A. Cropper, Wayne Klieger, and Nicole Lamoreux dated September

30, 2016, and the exhibits attached thereto; the Supplemental Declaration of James A. Cropper

dated September 13, 2019, and the exhibits attached thereto; and the Declaration of Myron D.

Rumeld dated September 13, 2019, and the exhibit attached thereto, Defendant Neuberger

Berman Group 401(k) Plan Investment Committee (the “Committee”) will, and hereby does,

move this Court, before the Honorable Laura Taylor Swain, United States District Judge, in the

Daniel Patrick Moynihan United States Courthouse, Courtroom 17C, 500 Pearl Street, New

York, New York 10007-1312, at a date and time to be set by the Court, for an Order entering

judgment as a matter of law in favor of the Committee and against the Plaintiff, pursuant to

Federal Rule of Civil Procedure 56, on the ground that Plaintiff’s claims are time-barred. This

motion is being filed pursuant to a briefing schedule agreed to by the parties and endorsed by the

Honorable Barbara Moses, United States Magistrate Judge, on May 21, 2019. (Dkt 101.) The
      Case 1:16-cv-06123-LTS-BCM Document 106 Filed 09/13/19 Page 2 of 2



parties have, throughout these proceedings, conferred regarding the matters raised in the

Committee’s submission and have been unable to resolve them informally.


Dated:   September 13, 2019                              Respectfully submitted,
         New York, NY
                                                         PROSKAUER ROSE LLP

                                                         By:        /s/ Myron D. Rumeld
                                                                      Myron D. Rumeld
                                                         Deidre A. Grossman
                                                         Neil V. Shah
                                                         Eleven Times Square
                                                         New York, NY 10036
                                                         (212) 969-3021
                                                         mrumeld@proskauer.com

                                                         Counsel for the Committee




                                                2
